ON REHEARING.
Eothrook, J.
B. LARCENY : tent^faets*1" constituting. We have again examined the record in this case, upon the petition of the defendant for a rehearing, and upon the rehea2’ing we have been favored with an r o oraJ argumen* by counsel for the defendant. Upon ^0 argument it was claimed that, under the eleventh instruction given by the court to the jury, a verdict of guilty was authorized, even though the defendant took and carried away the property under a claim of right, and without the felonious intent necessary to constitute larceny. That part of the instruction complained of, as it appears in the abstract and amended abstract filed by the State is as follows:
“Now if you (the jury) further find that afterward, and within three years next before the sixth day of November, A. D. 1880, the defendants, in Dallas county, .Iowa, knowing of the said order of the said court, and of the acts of said Adams in qualifying as such receiver and taking charge of said property (if he did qualify and take charge of it), and knowing that he (the defendant) had no authority so to do, did by himself or by others, whom he employed, knowingly and willfully take and carry away the property mentioned in the indictment, or any part thereof, with intent to deprive the said Adams thereof, and to convert it to his own use, you should find him guilty as charged.”
This instruction required that, in order to convict, the jury should find that Eivers knowing he had no authority to take the grain, knowingly and willfully, by himself or his *387employes, and. with intent to deprive Adams thereof, took and carried 'the same away, and converted it to his own use. We think this language imports the felonious intent necessary to constitute a larceny. A felonious taking is a taking without color of right or excuse for the act. Now it may safely be said that there was no color of right or excuse, if the defendant knew that he had no authority to take the property, and with this knowledge he knowingly and willfully carried it away and converted it to his own use.
There are other questions discussed in the petition for rehearing which we do not deem it necessary to again consider, and we adhere to the conclusion that the judgment of the District Court must be
Affirmed.